Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1, 4-5, 8, 11-12, 15 & 18-19) filed (12/11/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8 & 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 8 & 15 that includes: 
Claim 1:
…
“
obtaining a visual image of a system captured using a camera, the system comprising a plurality of components connected together with cables; analyzing, using artificial-intelligence-based image recognition, the visual image to trace the routing of cables between ports of the components in order to determine connections between the components; building a current model that represents the connections between the components; comparing the current model to a previous model to find differences between the current model and the previous model; and notifying a user of the differences.
”
Claim 8:
…
“
obtain a visual image of a system captured using a camera, the system comprising a plurality of components connected together with cables; analyze, using artificial-intelligence-based image recognition, the visual image to trace the routing of cables between ports of the components in order to determine connections between the components; build a current model that represents the connections between the components; compare the current model to a previous model to find differences between the current model and the previous model; and notify a user of the differences.
”
Claim 15:
…
“
at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: obtain a visual image of a system captured using a camera, the system comprising a plurality of components connected together with cables; analyze, using artificial-intelligence-based image recognition, the visual image to trace the routing of cables between ports of the components in order to determine connections between the components; build a current model that represents the connections between the components; compare the current model to a previous model to find differences between the current model and the previous model; and notify a user of the differences.
”
Regarding dependent claims 2-7, 9-14 & 15-17 these claims are allowed because of their dependence on independent claims 1, 8 & 15 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661